GOSHORN, Judge.
Travis Gene McCall appeals the imposition of $200.00 court costs pursuant to § 27.3455, Fla.Stat. (1985) (effective July 1, 1985). It was error to impose this cost because the offense for which McCall was convicted was committed on August 18, 1984, before the effective date of the statute. The state concedes this error. Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986) affirmed, 507 So.2d 1099 (Fla.1987).
The provision in McCall’s sentence imposing this cost is accordingly reversed and the cause remanded for re-sentencing.
REVERSED in part. REMANDED.
DANIEL, C.J., and COBB J., concur.